COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:           In the Interest of C.J., a Child

Appellate case number:         01-19-00704-CV

Trial court case number:       2018-00169J

Trial court:                   313th District Court of Harris County

        Appellant, S.W., has filed a notice of appeal of the trial court’s September 5, 2019 “Final
Decree for Termination.” See TEX. R. APP. P. 25.1, 26.1(b), 28.4. The appellate record was due
in this Court on September 30, 2019. See id. 4.1(a), 28.4, 35.1(b). A clerk’s record was filed on
October 1, 2019; however, a reporter’s record has not been filed.
        On October 2, 2019, the court reporter notified the Clerk of this Court that appellant had
not requested a reporter’s record and had not “paid or made arrangements to pay for the record and
[was] not appealing as an indigent.” See id. 35.3(b). On October 2, 2019, the Clerk of this Court
notified appellant that the court reporter responsible for preparing the reporter’s record had
informed the Court that appellant had not requested a reporter’s record or had not paid, or made
arrangements to pay, for the reporter’s record. See id. 37.3(c). The Clerk further notified appellant
that unless she provided written evidence that she had paid, or made arrangements to pay, for the
reporter’s record, or provided proof that she is entitled to proceed without payment of costs by
October 14, 2019, the Court might consider the appeal without a reporter’s record. See id.
Appellant has not responded.
        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. 37.3(c); see also In re G.S., No. 12-15-00210-CV, 2015
WL 8959433 (Tex. App.—Tyler Dec. 16, 2015, no pet.) (mem. op.) (appeal from judgment
terminating parental rights, considering and deciding only those issues that did not require
reporter’s record for decision (citing TEX. R. APP. P. 37.3(c)). Appellant’s brief is due to be filed
no later than 20 days from the date of this order. See TEX. R. APP. P. 38.6(a).
       It is so ORDERED.



Judge’s signature: ____/s/ Julie Countiss_______
                     Acting individually  Acting for the Court

Date: ___November 5, 2019___